


Exhibit 10.1


Execution Version


AGREEMENT
This Agreement is made as of March 17, 2015 (this “Agreement”) between LoJack
Corporation, a Massachusetts corporation (the “Company”) and each of the parties
listed on Exhibit A hereto (collectively, “Engine Group” and together with the
Company, the “Parties”). Certain capitalized terms used in this Agreement have
the meanings ascribed to them in Section 6(b) below.
WHEREAS, Engine Group beneficially owns 700,036 shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), as of the date of this
Agreement (the “Engine Group Share Amount”); and
WHEREAS, the Company has reached an agreement with Engine Group with respect to
certain matters related to the composition of the Company’s Board of Directors
(the “Board”) and certain other matters, as provided in this Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:
Section 1.Board Matters; Covenants.
(a)Board Matters.
(i)The Company agrees that the Board and all applicable committees of the Board
shall take all necessary actions to immediately: (i) increase the size of the
board by one directorship and appoint Alan L. Bazaar (the “New Director”) to the
Board as an additional director with a term expiring at the Company’s 2015
annual meeting of shareholders (the “2015 Annual Meeting”), or until his earlier
death, resignation, disqualification or removal; (ii) appoint the New Director
to the Nominating/Corporate Governance Committee of the Board; and (iii)
nominate the New Director for election to the Board at the 2015 Annual Meeting.
The Company shall recommend that the Company’s shareholders vote in favor of the
election of the New Director at the 2015 Annual Meeting and the Company shall
use reasonable best efforts to solicit proxies for all director nominees.
(ii)The Company and Engine Group agree that the Nominating/Corporate Governance
Committee of the Board will jointly conduct with Engine Group a search process
to identify as promptly as reasonably practicable an additional director
mutually agreeable to the Company and Engine Group who shall be independent of
both the Company and Engine Group (the “Additional Independent Director”) to
join the Board. When such person is identified and agrees to serve, the Board
will promptly increase the size of the Board to create an additional vacancy and
appoint such Additional Independent Director to serve as a director. The Company
will also include such Additional Independent Director on the slate of nominees
recommended by the Board for a full term in the Company’s proxy statement and on
its proxy card relating to the 2015 Annual Meeting, subject to that individual
providing to the Company all information regarding that individual required to
be included in a proxy statement filed pursuant to the proxy rules of the
Securities and Exchange Commission (the “SEC”) and as required of any nominee by
the Company’s bylaws.




--------------------------------------------------------------------------------




(iii)The Board shall not re-nominate Robert J. Murray for election as director
on the Board at the 2015 Annual Meeting.
(b)Information. Prior to the execution of this Agreement, the New Director has
completed and submitted to the Company a director and officer questionnaire and
an independence questionnaire (in the same forms as completed by other members
of the Board). As a condition to the New Director’s (i) appointment to the
Board, (ii) continuing service as a member of the Board and (iii) any subsequent
nomination for election as a director of the Company at any subsequent annual
meeting, the New Director will provide, fully and completely, any information
the Company reasonably requires, including information the Company requires to
be disclosed in a proxy statement or other filing under applicable law, stock
exchange rules or listing standards, information in connection with assessing
eligibility, independence and other criteria applicable to directors or
satisfying compliance and legal obligations, to the extent, in each case,
consistent with the information required by the Company in accordance with past
practice with respect to other members of the Board.


Section 2.Policies. Engine Group and the New Director understand that, in
connection with the New Director’s election to the Board, the Company may
require the New Director to agree in writing, during the term of any service as
a director of the Company, to (a) comply with all policies, procedures,
processes, codes, rules, standards and guidelines applicable to members of the
Board, including, without limitation, the Company’s code of conduct, insider
trading policy, Regulation FD policy, related party transactions policy, stock
ownership policy and corporate governance guidelines, in each case as amended
from time to time; and (b) keep confidential and not publicly disclose
discussions and matters considered in meetings of the Board and its committees,
unless previously disclosed publicly by the Company.


Section 3.Shareholder Relations. The Company will review its investor relations
program with an objective of improving its outreach efforts to shareholders. 


Section 4.Cost Reductions. The Company agrees that the Board will retain a
consultant to assist the Board in reviewing the Company’s cost structure with an
objective to identify cost reduction opportunities.


Section 5.Voting. Notwithstanding anything in this Agreement to the contrary,
until the expiration of the Standstill Period, Engine Group will cause all
shares of Common Stock with respect to which it has any voting authority,
whether owned of record or beneficially owned, as of the record date for any
annual or special meeting of shareholders or in connection with any solicitation
of shareholder action by written consent (each a “Shareholders Meeting”) within
the Standstill Period, in each case that are entitled to vote at any such
Shareholders Meeting, to be present for quorum purposes and to be voted at all
such Shareholders Meetings or at any adjournments or postponements thereof in
favor of (i) the election of directors nominated by the Board and (ii) otherwise
in accordance with the Board’s recommendation on any precatory or non-binding
proposals and any non-Sale Transaction-related proposals (“Other Proposals”),
unless, solely with respect to Other Proposals, Institutional Shareholder
Services Inc. recommends otherwise with respect to any such other proposal.


Section 6.Standstill.
(a)Engine Group agrees that, from the date of this Agreement until the
expiration of the Standstill Period, neither it nor any of its Affiliates or
Associates will, and it will cause each of its Affiliates and Associates not to,
directly or indirectly, in any manner, acting alone or in concert with others:
(i)engage in, directly or indirectly, any “solicitation” (as defined in Rule
14a-l of Regulation 14A) of proxies (or written consents) or otherwise become a
“participant in a




--------------------------------------------------------------------------------




solicitation” (as such term is defined in Instruction 3 of Schedule 14A of
Regulation 14A under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) in opposition to the recommendation or proposal of the Board,
or recommend or request or induce or attempt to induce any other person to take
any such actions, or seek to advise, encourage or influence any other person
with respect to the voting of the Common Stock (including any withholding from
voting or any solicitation of consents that improperly seeks to call a special
meeting of shareholders) or grant a proxy with respect to the voting of the
Common Stock or other voting securities to any person other than to the Board or
persons appointed as proxies by the Board;
(ii)form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the persons identified on Exhibit A,
but does not include any other entities or persons not identified on Exhibit A
as of the date hereof); provided, however, that nothing herein shall limit the
ability of an Affiliate of Engine Group to join the “group” following the
execution of this Agreement, so long as any such Affiliate agrees to be bound by
the terms and conditions of this Agreement through the execution of a joinder to
this Agreement;
(iii)deposit any Common Stock in any voting trust or subject any Common Stock to
any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of Engine Group and otherwise in accordance with this Agreement;
(iv)seek, or encourage any person, to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors;
(v)(A) make any proposal for consideration by shareholders at any annual or
special meeting of shareholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to any merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving the Company, or encourage, initiate or support any other third party
in any such related activity or (C) make any public communication in opposition
to any Company acquisition or disposition activity approved by the Board;
(vi)seek, alone or in concert with others, representation on the Board, except
as specifically contemplated in this Agreement;
(vii)vote for any Director or Directors for election to the Board, other than
those nominated or supported by the Board;
(viii)except as specifically provided in Section 1 of this Agreement, seek to
place a representative or other Affiliate, Associate or Director on the Board or
seek the removal of any member of the Board, a change in the size, structure or
composition of the Board or a change in executive officers of the Company, other
than through non-public communications with the Company that would not
reasonably be expected to trigger public disclosure obligations for any Party;
(ix)seek to advise, encourage, support or influence any person with respect to
the voting or disposition of any securities of the Company at any annual or
special meeting of shareholders (other than such encouragement, support or
influence that is consistent with the Company’s management or the Board’s
recommendation in connection with such matter);
(x)seek to call, or to request the call of, a special meeting of the Company’s
shareholders, or make a request for a list of the Company’s shareholders or for
any books and records of the Company;
(xi)seek, propose, or make any statement with respect to, or solicit, negotiate
with, or provide any information to any person with respect to, a merger,
consolidation, acquisition




--------------------------------------------------------------------------------




of control or other business combination, tender or exchange offer, purchase,
sale or transfer of assets or securities, dissolution, liquidation,
reorganization, change in capital structure, recapitalization, dividend, share
repurchase or similar transaction involving the Company, its subsidiaries or its
business, whether or not any such transaction involves a change of control of
the Company (any of the transactions or events described in this subsection
(xi), a “Sale Transaction”);
(xii)acquire, announce an intention to acquire, offer or propose to acquire, or
agree to acquire, directly or indirectly, by purchase or otherwise, beneficial
ownership of any Common Stock of the Company representing in the aggregate
(among Engine Group and its Affiliates and Associates) in excess of 9.9% of the
Company’s then outstanding Common Stock (other than securities issued or
purchased by the Company pursuant to a stock split, stock dividend, stock
repurchase or similar corporate action initiated by the Company with respect to
any Common Stock beneficially owned by Engine Group on the date of this
Agreement);
(xiii)other than through open market broker sale transactions where the identity
of the purchaser is unknown, sell, offer or agree to sell directly or
indirectly, through swap or hedging transactions or otherwise, any security of
the Company or any right decoupled from such underlying security held by Engine
Group to any Third Party that would knowingly result in such Third Party,
together with its Affiliates, owning, controlling or otherwise having any
beneficial or other ownership interest in the aggregate of 5% or more of the
shares of Common Stock outstanding at such time or would increase the beneficial
or other ownership interest of any Third Party who, together with its
Affiliates, has a beneficial or other ownership interest in the aggregate of 5%
or more of the shares of Common Stock outstanding at such time, except in each
case either (A) in a transaction approved by the Board or (B) to a Third Party
who is entitled, and following such transaction continues to be entitled, to
file statements on Schedule 13G pursuant to Rule 13d-1(b) or Rule 13d-1(c) of
the General Rules and Regulations under the Exchange Act;
(xiv)make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not reasonably be expected to trigger public disclosure obligations for
any Party; or
(xv)enter into any agreement, arrangement or understanding with a third party
concerning any of the foregoing (other than this Agreement) or encourage or
solicit any person to undertake any of the foregoing activities;


provided, that, notwithstanding anything in this Section 6(a), it is understood
and agreed that this Agreement shall not be deemed to prohibit (x) the New
Director from engaging in any lawful act in his capacity as a director of the
Company that is either expressly approved by the Board or required in order to
comply with his fiduciary duties as a director of the Company or (y) solely with
respect to any Sale Transaction that has been approved by a majority of the
Board and has been announced by the Company, Engine Group from making public
statements, engaging in discussions with other shareholders, soliciting proxies
or voting any shares or proxies in connection with such Sale Transaction.
(b)As used in this Agreement:
(i)the terms “Affiliate” and “Associate” shall have the respective meanings set
forth in Rule 12b-2 promulgated by the SEC under the Exchange Act;
(ii)the terms “beneficial owner” and “beneficial ownership” shall have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act;




--------------------------------------------------------------------------------




(iii)the terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature;
(iv)the term “Standstill Period” shall mean the period commencing on the date of
this Agreement and ending on the earlier to occur of (i) 30 days prior to the
advance notice deadline for the submission of director nominations for the
Company’s 2016 annual meeting of shareholders pursuant to the Company’s bylaws
and (ii) the date that is ninety (90) days prior to the first anniversary of the
2015 Annual Meeting; and
(v)the term “Third Party” means any person not party to this Agreement.


Section 7.Representations and Warranties of the Company. The Company represents
and warrants to Engine Group that (a) the Company has the corporate power and
authority to execute this Agreement and to bind it thereto, (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles and
(c) the execution, delivery and performance of this Agreement by the Company
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to the Company, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could constitute such a breach, violation or default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding, or
arrangement to which the Company is a party or by which it is bound.


Section 8.Representations and Warranties of Engine Group. Engine Group
represents and warrants to the Company that (a) the authorized signatories of
Engine Group set forth on the signature page hereto have the power and authority
to execute this Agreement and any other documents or agreements to be entered
into in connection with this Agreement and to bind it thereto, (b) this
Agreement has been duly authorized, executed and delivered by Engine Group, and
is a valid and binding obligation of Engine Group, enforceable against Engine
Group in accordance with its terms, except as enforcement thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, (c) the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of Engine Group as currently in effect, (d) the execution, delivery
and performance of this Agreement by Engine Group does not and will not violate
or conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to Engine Group, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound, (e) the New Director has no
agreements, arrangements or understandings (whether compensatory or otherwise)
with any member of Engine Group or their affiliates and (f) as of the date of
this Agreement, (i) Engine Group is deemed to beneficially own in the aggregate
700,036 shares of Common Stock and (ii) Engine Group does not currently have,
and does not currently have any right to acquire, any interest in any other
securities of the Company (or any rights, options or other securities
convertible into or exercisable or exchangeable




--------------------------------------------------------------------------------




(whether or not convertible, exercisable or exchangeable immediately or only
after the passage of time or the occurrence of a specified event) for such
securities) or any obligations measured by the price or value of any securities
of the Company or any of its Affiliates, including any swaps or other derivative
arrangements designed to produce economic benefits and risks that correspond to
the ownership of Common Stock, whether or not any of the foregoing would give
rise to beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act), and whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement.


Section 9.Mutual Non-Disparagement. Subject to applicable law, each of the
Parties covenants and agrees that, during the Standstill Period, or if earlier,
until such time as the other Party or any of its agents, subsidiaries,
affiliates, successors, assigns, officers, key employees or directors shall have
breached this Section 9, neither it nor any of its respective agents,
subsidiaries, affiliates, successors, assigns, officers, key employees or
directors, shall in any way publicly disparage, call into disrepute, or
otherwise defame or slander the other Parties or such other Parties’
subsidiaries, affiliates, successors, assigns, officers (including any current
officer of a Party or a Parties’ subsidiaries who no longer serves in such
capacity following the execution of this Agreement), directors (including any
current director of a Party or a Parties’ subsidiaries who no longer serves in
such capacity following the execution of this Agreement), employees,
shareholders, agents, attorneys or representatives, or any of their products or
services, in any manner that would damage the business or reputation of such
other Parties, their products or services or their subsidiaries, affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, shareholders, agents, attorneys or representatives.


Section 10.Public Announcements. Neither the Company nor Engine Group shall
issue any press release or public announcement regarding this Agreement or take
any action that would require public disclosure thereof without the prior
written consent of the other Party except as required by law. Promptly following
the execution of this Agreement, the Company will file a press release
disclosing the entry into this Agreement in the form attached hereto as Exhibit
B. No Party or any of its Affiliates shall make any public statement (including,
without limitation, in any filing required under the Exchange Act) concerning
the subject matter of this Agreement inconsistent with such press release or any
related Current Report on Form 8-K.


Section 11.Expiration of Standstill Period. Upon the expiration of the
Standstill Period in accordance with Section 6, this Agreement immediately and
automatically terminates in its entirety and no Party has any further right or
obligation under this Agreement; provided, that: (i) the New Director shall
continue to comply with Company policies that by their terms continue to apply
to former directors of the Company (e.g., confidentiality obligations and
trading policies); and (ii) no party is released from any breach of this
Agreement that occurred before its termination.


Section 12.Expenses. The Company shall reimburse Engine Group for its
reasonable, documented out-of-pocket fees and expenses (including legal
expenses) incurred in connection with the matters related to the 2015 Annual
Meeting and execution of this Agreement, provided that such reimbursement shall
not exceed $15,000 in the aggregate.


Section 13.Specific Performance. Each of Engine Group, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the other Party hereto may occur in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and that such injury would not be adequately compensable in
monetary damages. It is accordingly agreed that Engine Group, on the one hand,
and the Company, on the other




--------------------------------------------------------------------------------




hand (the “Moving Party”), shall each be entitled to specific enforcement of,
and injunctive or other equitable relief to prevent any violation of, the terms
hereof, and the other party hereto will not take action, directly or indirectly,
in opposition to the Moving Party seeking such relief on the grounds that any
other remedy or relief is available.


Section 14.Notice. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile or
email (provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:


To the Company:
LoJack Corporation
40 Pequot Way
Canton, MA 02021
Fax No.: (781) 302-2806
E-mail: joxholm-uribe@lojack.com
Attention: José M. Oxholm, General Counsel
with a copy to (which shall not constitute notice):
Goodwin Procter LLP
53 State Street
Boston, MA 02109
Fax No.: (617) 649-1436
E-mail: lhaddad@goodwinprocter.com; jjohnson@goodwinprocter.com
Attention: Lisa R. Haddad; Joseph L. Johnson III
To Engine Group:
Engine Capital, L.P.
c/o Engine Capital Management, LLC
1370 Broadway, 5th Floor
New York, New York 10018
Attention: Arnaud Ajdler
Telephone: (212) 321-0048
with a copy to (which shall not constitute notice):
OLSHAN FROME WOLOSKY LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Fax No.: 212.451.2222
E-mail: swolosky@olshanlaw.com
Attention: Steve Wolosky






--------------------------------------------------------------------------------




Section 15.Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Massachusetts
without reference to the conflict of laws principles thereof. Each of the
Parties hereto irrevocably agrees that any legal action or proceeding with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by the other party hereto
or its successors or assigns, shall be brought and determined exclusively in any
state court within the Commonwealth of Massachusetts (or, if such court declines
to accept jurisdiction over a particular matter, any state or federal court
within the Commonwealth of Massachusetts). Each of the Parties hereto hereby
irrevocably submits, with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement in any court other than the aforesaid courts.
Each of the Parties hereto hereby irrevocably waives, and agrees not to assert
in any action or proceeding with respect to this Agreement, (i) any claim that
it is not personally subject to the jurisdiction of the above-named courts for
any reason, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.


Section 16.Entire Agreement; Amendment and Waiver; Successors and Assigns; Third
Party Beneficiaries. This Agreement constitutes the entire understanding of the
Parties hereto with respect to its subject matter and supersedes all prior
agreements with respect to the subject matter hereof. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties other than as set forth in the preceding sentence. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each of the Company and Engine Group, except that
the signature of an authorized representative of the Company will not be
required to permit an Affiliate of Engine Group to agree to be listed on Exhibit
A and be bound by the terms and conditions of this Agreement. No failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the Parties hereto
and their respective successors, heirs, executors, legal representatives, and
permitted assigns. No party shall assign this Agreement or any rights or
obligations hereunder without, with respect to any member of Engine Group, the
prior written consent of the Company, and with respect to the Company, the prior
written consent of Engine Group. This Agreement is solely for the benefit of the
Parties hereto and is not enforceable by any other persons.


Section 17.Non-reliance. Each Party has read the Agreement carefully, knows and
understands the contents of this Agreement, and has made such investigation of
the facts pertaining to the settlement and this Agreement and of all matters
pertaining to this Agreement as such person deems necessary or desirable. Each
Party received prior independent legal advice from legal counsel of such
person’s choice with respect to the advisability of making the settlement
provided for in this Agreement and with respect to the advisability of executing
this Agreement.


Section 18.Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and




--------------------------------------------------------------------------------




effect. Any provision of this Agreement held invalid or unenforceable only in
part or degree shall remain in full force and effect to the extent not held
invalid or unenforceable. The Parties further agree to replace such invalid or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the purposes of such invalid or
unenforceable provision.


Section 19.Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Party (including by means of electronic delivery or
facsimile).


[Signature Page Follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement as of the date first above written.
LOJACK CORPORATION
By: /s/ Randy L. Ortiz        
Name: Randy L. Ortiz
Title: President and CEO    




ENGINE CAPITAL, L.P.


By: Engine Investments, LLC,
General Partner




By: /s/ Arnaud Ajdler            
Name: Arnaud Ajdler    
Title: Managing Member




ENGINE JET CAPITAL, L.P.


By: Engine Investments, LLC,
General Partner




By: /s/ Arnaud Ajdler            
Name: Arnaud Ajdler    
Title: Managing Member




P ENGINE LTD.


By: Engine Capital Management, LLC,
Investment Manager




By: /s/ Arnaud Ajdler            
Name: Arnaud Ajdler    
Title: Managing Member




ENGINE CAPITAL MANAGEMENT, LLC




By: /s/ Arnaud Ajdler            
Name: Arnaud Ajdler    
Title: Managing Member








--------------------------------------------------------------------------------




ENGINE INVESTMENTS, LLC




By: /s/ Arnaud Ajdler            
Name: Arnaud Ajdler    
Title: Managing Member






/s/ Arnaud Ajdler            
Arnaud Ajdler






--------------------------------------------------------------------------------




Exhibit A


Engine Capital, L.P.
Engine Jet Capital, L.P.
P Engine Ltd.
Engine Capital Management, LLC
Engine Investments, LLC
Arnaud Ajdler




